*NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

RAHMAN R. FULTON,
Civil Action No. 18-16526 (SRC)
Petitioner,
v, : ORDER
UNITED STATES OF AMERICA,

Respondent.

This matter having come before the Court on Petitioner Rahman R. Fulton’s motion to
vacate his sentence brought pursuant to 28 U.S.C. § 2255 (ECF No. 1); the Court having considered
the motion, the record of proceedings in this matter, the responses filed by the Government (ECF
Nos. 6, 11), Petitioner’s reply (ECF No, 8), and Petitioner’s motions to expedite, for an evidentiary
hearing, and for a default judgment (ECF Nos. 7, 9, 10); and for the reasons set forth in the
accompanying opinion,

IT IS on this 13th day of January, 2020,

ORDERED that Petitioner’s motion to vacate sentenced (ECF No. 1) is DENTED; and it
is further

ORDERED that Petitioner is DENIED a certificate of appealability; and it is further

ORDERED that Petitioner’s motions seeking an evidentiary hearing (ECF No. 7), to
expedite this matter (ECF No. 9), and seeking a default judgment (ECF No. 10) are DENIED; and

it is finally

 

 
ORDERED that the Clerk of the Court shall serve a copy of this Order and the
accompanying opinion upon the Government electronically and upon Petitioner by regular mail,

and shall CLOSE the file.

  

ae

“Ton. Stanley R. Chesler
United States District Judge

 

 

 

 
